Case 3:21-cv-00021-HEH-EWH Document 4 Filed 03/16/21 Page 1 of 2 PagelD# 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

EDWARD PRINCE CHILDS, )
Petitioner,
V. Civil Action No. 3:21CV21—-HEH
COUNTY OF CAROLINE, ef al., 5
Respondents. )
MEMORANDUM OPINION

 

(Dismissing Civil Action Without Prejudice)

Petitioner, a Virginia inmate proceeding pro se, submitted a letter to this Court on
January 11, 2021. (ECF No. 1.) Given the content of this document, the Court found it
was appropriate to give Petitioner the opportunity to pursue this action as a petition for a
writ of habeas corpus under 28 U.S.C. § 2254. See Rivenbark v. Virginia, 305 F. App’x
144, 145 (4th Cir. 2008).

By Memorandum Order entered on February 2, 2021, the Court directed
Petitioner, within twenty (20) days of the date of entry thereof, to complete and return the
standardized form for filing a § 2254 petition. The Court warned Petitioner that the
failure to comply with the terms of the February 2, 2021 Memorandum Order would
result in the dismissal of the action. See Fed. R. Civ. P. 41(b).

More than twenty (20) days have elapsed and Petitioner has not completed and

returned the standardized form for filing a § 2254 petition or otherwise responded to the
Case 3:21-cv-00021-HEH-EWH Document 4 Filed 03/16/21 Page 2 of 2 PagelD# 9

February 2, 2021 Memorandum Order. Accordingly, the action will be dismissed
without prejudice. A certificate of appealability will be denied. Petitioner's Motion for

the Appointment of Counsel (ECF No. 3) will be denied.

An appropriate Order shall “we Opinion
/s/

HENRY E. HUDSON
Date: March 14,2621 SENIOR UNITED STATES DISTRICT JUDGE

Richmond, Virginia
